Citation Nr: 0502332	
Decision Date: 02/01/05    Archive Date: 02/15/05	

DOCKET NO.  98-19 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.   

2.  Entitlement to an increased initial rating for fatigue 
due to undiagnosed illness, currently evaluated as 20 percent 
disabling.   

3.  Entitlement to an increased initial rating for shortness 
of breath due to an undiagnosed illness, currently evaluated 
as 10 percent disabling.   

4.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 30 percent disabling.   

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1967, 
and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

An August 1995 RO decision continued a 10 percent evaluation 
for tinea pedis.  A December 1997 RO decision granted a 30 
percent evaluation for tinea pedis effective from August 
1993.  The December 1997 RO decision also granted service 
connection for fatigue and shortness of breath, evaluating 
them as 20 percent and 10 percent disabling, respectively.  A 
September 1999 RO decision denied service connection for 
anxiety and a total rating based on individual 
unemployability due to service-connected disability.  

The Board remanded the appeal on October 2000.  

FINDINGS OF FACT

1.  The veteran does not currently have an anxiety disorder 
that is related to active service.  

2.  The veteran's service-connected fatigue due to 
undiagnosed illness is manifest by complaints of being tired, 
but routine daily activities are restricted by less than 25 
percent of the preillness level and there are no resulting 
periods of incapacitation.  

3.  The veteran's service-connected shortness of breath due 
to an undiagnosed illness is manifest by an FEV-1 of 71 
percent or greater of predicted and an FEV-1/FVC of 71 
percent or greater of predicted.  

4.  The veteran's service-connected tinea pedis is manifest 
by four dystrophic toenails, maceration between the toes, 
minimal scaling of one-third of the feet, scaling of one-half 
of the right hand and some dystrophy of the right index nail, 
with 2 percent of the total body surface area being involved; 
there is no ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, it is not exceptionally 
repugnant, and constant or near constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
not required.  

5.  The veteran has reported that he last worked in 1995 as a 
cable splicer; he has a college education.  

6.  Service-connected disabilities do not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for an initial evaluation greater than 20 
percent for fatigue due to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6354 (2004).  

3.  The criteria for an initial evaluation greater than 10 
percent for shortness of breath due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6604 (2004).  

4.  The criteria for an evaluation greater than 30 percent 
for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7806 (prior to and from August 3, 
2002).  

5.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, rating decisions in August 1995, 
December 1997, and September 1999 adjudicated the veteran's 
claims.  Only after these adjudications was the veteran 
advised of the VCAA by letters dated in January 2002, May 
2003, and August 2003, as well as in supplemental statements 
of the case issued in May and July 2004.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the Board concludes that the aforementioned 
letters and supplemental statements of the case contained all 
of the elements necessary to comply with Pelegrini.  Further, 
the supplemental statements of the case provided the veteran 
with VA regulations implementing the VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statements of the case, as well 
as the letters.  For these reasons, to decide the appeal now 
would not be prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which, under 38 
U.S.C.A. § 511(e), are subject to decision by the Secretary, 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decisions on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
notice to the claimant prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded multiple 
VA examinations.  Social Security records have been obtained 
and the veteran has been afforded personal hearings.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage in this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any anxiety disorder.  These 
records will be accorded medium probative weight because they 
are contemporaneous with events as they occurred, and they 
reflect the best efforts to provide the veteran health care 
at that time.

Although a February 1996 private psychological evaluation 
reflects diagnoses including anxiety disorder, the report of 
an August 1997 VA psychiatric evaluation reflects an 
impression of no psychiatric disorder or condition found.  An 
April 1999 private report of psychological evaluation 
reflects diagnoses including anxiety disorder.  An April 2001 
private psychological evaluation reflects diagnoses that 
indicate various psychiatric disorders should be considered, 
but does not indicate that anxiety disorder is one of them, 
and does not specifically indicate that the veteran has any 
psychiatric disability.  These examination reports do not 
indicate that the individuals conducting the examinations had 
access to the veteran's complete medical records.  These 
examinations will be accorded medium probative weight because 
they reflect the best efforts of the examiners to discern the 
veteran's psychiatric state at the time, but the examiners 
did not have access to the veteran's medical history.  

The report of a December 2002 VA psychiatric examination 
reflects psychiatric diagnoses including personality 
disorder.  The examiner indicates that he did not find any 
specific evidence that the veteran had an anxiety disorder.  
This examination will be accorded very large probative weight 
because it reflects that the examiner had access to and 
reviewed the veteran's claims file prior to conducting the 
examination.  

Social Security records reflect that the veteran's primary 
diagnosis, upon which disability was founded, was personality 
disorder, and secondary diagnosis was anxiety-related 
disorder.  

The veteran has indicated his belief that he has an anxiety 
disorder that is related to his active service.  However, as 
a layperson, he is not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's statements 
and testimony regarding any diagnosis or etiology for 
symptoms will not be accorded any probative weight.  

There is evidence of medium probative weight both for and 
against a finding that the veteran currently has an anxiety 
disorder.  There is evidence of very large probative weight 
indicating that the veteran does not have an anxiety 
disorder, and there is no probative evidence associating any 
current anxiety disorder with the veteran's active service.  
On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran currently has 
any anxiety disorder that is related to his active service.  

II.  Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating as based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.

Since the ratings with respect to fatigue and shortness of 
breath due to undiagnosed illness are initial ratings, the 
rule from  Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary importance 
is not applicable.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 125.  

Fatigue

The report of a June 1994 VA examination reflects that the 
veteran reported that he was feeling tired during normal 
activity, as well as waking up feeling tired at night.  The 
diagnoses included fatigue for nine months without clinical 
evidence of any underlying disease.  

The report of an October 1995 VA examination reflects that 
the veteran reported feeling tired most of the time.  The 
diagnoses included fatigue without evidence of underlying 
condition.  

An August 1996 VA hospital discharge summary reflects that 
the veteran reported fatigue.  

The report of an August 1997 VA examination reflects that the 
veteran reported being tired all the time.  The impression 
included complained of fatigue without etiology being found.  

The report of a June 1998 VA examination reflects that the 
veteran complained of fatigue.  The diagnosis included 
history of fatigue with no disease found.  

The reports of April 2001 private psychological evaluations 
and December 2002 VA psychiatric examinations do not reflect 
that the veteran complained of fatigue.  No diagnosis 
relating to fatigue was offered.  

The veteran's service-connected fatigue due to undiagnosed 
illness has been evaluated under the provisions of diagnostic 
code 6354 of the Rating Schedule.  Diagnostic Code 6354 
provides that a 20 percent evaluation will be assigned for 
fatigue which is nearly constant and restricts routine daily 
activities by less than 25 percent of the preillness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least 2 but less than 4 weeks' total 
duration per year.  A 40 percent evaluation will be assigned 
for fatigue which is nearly constant and restricts routine 
daily activities to 50 to 75 percent of the preillness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least 4 but less 6 weeks' total duration 
per year.  

The veteran has offered testimony relating to complaints of 
fatigue.  The competent medical evidence will be given 
greater probative weight than the veteran's testimony because 
it is offered by professional health care providers.  While 
the veteran has offered statements regarding his fatigue, the 
competent medical evidence indicates that he has multiple 
symptoms and disabilities that interfere with his routine 
daily activities in addition to fatigue.  There is no 
competent medical evidence indicating that his fatigue has 
ever resulted in incapacitation of even two weeks' total 
duration during a year, nor is there any competent medical 
evidence indicating that fatigue has caused his routine daily 
activities to be less than 25 percent of the preillness 
level.  The competent medical evidence reflects that the 
veteran reports fatigue, but there is no indication that the 
fatigue, in and of itself, has restricted the veteran from 
being able to perform routine daily activities at the same 
level he was able to prior to the fatigue.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent that has been assigned for 
fatigue due to undiagnosed illness.  

Shortness of Breath

The reports of June 1994 and October 1995 VA examinations 
reflect that the veteran reported shortness of breath.  
Examination revealed that his lungs were clear to 
auscultation and percussion.  The diagnoses included 
shortness of breath without evidence of heart or lung 
disease.  

The report of an August 1997 VA examination reflects an 
impression of history of shortness of breath with etiology 
not found and normal examination.  The report of pulmonary 
function testing, in August 1997, reflects an FEV-1 of 92 
percent and an FEV-1/FVC of 99 percent.  

The report of a June 1998 VA examination reflects that the 
veteran reported shortness of breath.  On examination the 
lungs were perfectly clear to auscultation and percussion.  
The impression included shortness of breath with no disease 
found.  The report of pulmonary function testing reflects an 
FEV-1 of 72 percent and an FEV-1/FVC of 99 percent.  

The report of an August 2000 VA pulmonary function test 
report reflects an FEV-1 of 84 and an FEV-1/FVC of 72 
percent.  

The veteran's service-connected shortness of breath due to 
undiagnosed illness has been evaluated as 10 percent 
disabling under Diagnostic Code 6604 of the Rating Schedule.  
Diagnostic Code 6604 provides that a 10 percent evaluation 
will be assigned where the FEV-1 is 71 to 80 percent of 
predicted or FEV-1/FVC is 71 to 80 percent of predicted or 
DLCO (SB) is 66 to 80 percent of predicted.  A 30 percent 
evaluation requires a minimum FEV-1 or FEV-1/FVC of 70 
percent or a DLCO of 65 percent.  

There is no competent medical evidence indicating that the 
veteran has an FEV-1 or FEV-1/FVC of 70 percent or less.  All 
of the competent medical evidence indicates that pulmonary 
function testing revealed that his percentages are in excess 
of 70 percent.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned for the veteran's service-connected shortness 
of breath due to an undiagnosed illness.  

Tinea Pedis

The report of an October 1995 VA dermatology examination 
reflects that there was a moccasin distribution of scale 
involving both feet with hyperpigmentation of scale and 
erythema involving the right hand.  The assessment was 
chronic dermatophyte infection.  

The report of an August 1997 VA dermatology examination 
reflects that the veteran complained of brittle, scaling rash 
of his hands and feet.  On examination there was some 
maceration between the toes of the feet and mild scaling of 
the bilateral soles.  On the hand there was some mild 
erythema and lichenification.  There was significant 
dystrophy of several toenails.  The impression included 
chronic hand and foot eczema, mixed toe web infection, and 
tinea pedis.  

 The report of a September 1999 VA dermatology examination 
reflects that the veteran reported intermittent episodes of 
scaling and mild pruritus on both feet and occasionally on 
the right  hand.  He reported using topical antifungal that 
helps sometimes.  On examination there was mild scaling and 
hyperkeratosis on the soles of the feet.  There was scaling 
and hyperkeratosis on the right palm as well.  The impression 
was tinea pedis of both feet and one hand.  

The report of a December 2000 VA dermatology examination 
reflects that the veteran had hyperkeratosis and scaling with 
mild maceration noted between the 4th and 5th toes 
bilaterally.  There was also a scaling eruption on the right 
hand.  The impression included tinea pedis with two-foot and 
one-hand syndrome.  

The report of a December 2002 VA dermatology examination 
reflects that the veteran denied ulceration, exfoliation and 
systemic manifestations.  His claims file was reviewed in 
depth.  On examination there was maceration between the toes 
and erythema and scaling in a moccasin-type distribution on 
his feet as well as his right hand.  There was subungual 
debris and dystrophy of five toenails.  The impression was 
tinea pedis and tinea manum.  The examiner indicated that the 
veteran had been treated with topicals.  There was no 
ulceration, exfoliation, or crusting seen.  There were no 
systemic or nervous manifestations.  

The report of an April 2004 VA dermatology examination 
reflects that the veteran's claims file had been reviewed.  
Overall he had 2 percent total body surface area involvement.  
Signs and symptoms included some itching.  He had never been 
treated with pills, steroids, or immunosuppressants.  The 
diagnosis was tinea pedis with minimal toenail disease 
involvement.  There was no functional impairment and no 
ulceration, excoriation, or crusting.  

A July 2004 report from an advanced primary nurse from the VA 
clinic reflects that the veteran's tinea pedis was worse 
since 1986.  It indicates that the veteran had been 
prescribed cream that he applied to his hands and feet two 
times daily.  

The veteran's service-connected tinea pedis has been 
evaluated under the provisions of Diagnostic Code 7806.  The 
provisions of Diagnostic Code 7806 have been changed 
effective August 30, 2002.  The provisions in effect prior to 
August 30, 2002, must be applied prior to that date on the 
basis of the evidence of record prior to that date.  The 
provisions of Diagnostic Code 7806 in effect from August 30, 
2002, must be applied from that date based upon the evidence 
of record after that date.  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 30 percent evaluation would be assigned where there was 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Where there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
evaluation would be assigned.  

From August 30, 2002, Diagnostic Code 7806 provides that a 30 
percent evaluation will be assigned where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed area is 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

There is no competent medical evidence of record prior to 
August 30, 2002, which indicates that the veteran experienced 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestation related to his service-connected 
tinea pedis, or that it was exceptionally repugnant.  Rather, 
the competent medical evidence indicates that these 
conditions did not exist.  Further, from August 30, 2002, 
there is no competent medical evidence indicating that the 
veteran's tinea pedis occupies more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected 
or that it has required constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the prior 12 month period.  Rather, the 
competent medical evidence indicates that it has not required 
systemic therapy and that it occupies only 2 percent of the 
entire body.  Further, competent medical evidence indicates 
that it does not occupy more than 40 percent of the exposed 
area affected.  

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than 30 percent 
either prior to or from August 30, 2002.  

Total Disability Rating

Service connection is in effect for tinea pedis, evaluated as 
30 percent disabling, fatigue due to undiagnosed illness, 
evaluated as 20 percent disabling, and shortness of breath 
due to undiagnosed illness, evaluated as 10 percent 
disabling.  The combined service-connected disability rating 
is 50 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more, and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The veteran's highest rated disability is rated as 30 percent 
disabling.  The rating assigned does not meet the minimum 
criteria for assigning a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran has reported that he has a college education, 
that he last worked full-time in 1995, and that his 
occupation during that year was as a cable splicer.  

With consideration that the veteran's highest evaluated 
service-connected disabilities evaluated as 30 percent 
disabling, and that his combined service-connected disability 
rating is 50 percent, a preponderance of the evidence 
establishes that the veteran's service-connected disabilities 
are not of a nature and severity, bearing in mind his 
educational and vocational background, to prevent him from 
obtaining and maintaining substantially gainful employment.  
He is not individually unemployable by reason of service-
connected disabilities alone, and a total rating for 
compensation is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.16.  


ORDER

Service connection for an anxiety disorder is denied.  

An initial evaluation greater than 20 percent for fatigue due 
to undiagnosed illness is denied.  

An initial evaluation greater than 10 percent for shortness 
of breath due to an undiagnosed illness is denied.  

An evaluation greater than 30 percent for tinea pedis is 
denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



	                        
____________________________________________
	C. P. RUSSELL	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


